Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

WHEREAS, Clear Channel Outdoor Holdings, Inc. (“Company”) and Scott Wells
(“Employee”) entered into an Employment Agreement effective March 3, 2015
(“Agreement”);

WHEREAS, the parties desire to amend the above-referenced Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties enter into
this First Amendment to Employment Agreement (“First Amendment”).

1.     This First Amendment is effective on the date on which the separation of
Company from iHeartMedia, Inc., in accordance with the plan of reorganization
filed by iHeartMedia, Inc. with the U.S. Bankruptcy Court for the Southern
District of Texas pursuant to Chapter 11 of the U.S. Bankruptcy Code, occurs.

2.     Section 2(a) (Title and Duties) of the Agreement is amended to delete and
replace the second sentence in its entirety with the following:

 

  (a)

Employee shall report to Christopher William Eccleshare, the Chief Executive
Officer of Clear Channel Outdoor Holdings, Inc., or his successor.

3.     Section 3(a) (Base Salary) of the Agreement is amended such that
Employee’s Base Salary is increased to Nine Hundred Thousand Dollars
($900,000.00).

4.     A new subsection 4(b) (Nondisclosure of Confidential Information) is
inserted as follows, and all subsequent subsections and references thereto
re-lettered accordingly:

 

  (b)

Employee understands, agrees and acknowledges that the provisions in this
Agreement do not prohibit or restrict Employee from communicating with the DOJ,
SEC, DOL, NLRB, EEOC or any other governmental authority, exercising Employee’s
rights, if any, under the National Labor Relations Act to engage in protected
concerted activity, making a report in good faith and with a reasonable belief
of any violations of law or regulation to a governmental authority or
cooperating with or participating in a legal proceeding relating to such
violations including providing documents or other information. Employee is
hereby provided notice that under the 2016 Defend Trade Secrets Act (DTSA): (1)
no individual will be held criminally or civilly liable under Federal or State
trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that: (a) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.

 

1



--------------------------------------------------------------------------------

5.     Section 8(d)(iv) (Termination By Employee) of the Agreement is deleted in
its entirety and replaced as follows:

 

  (iv)

a requirement that Employee report to any person of lesser authority than the
Chief Executive Officer of CCOH; or

6.     Section 9(d)(v) (Termination) of the Agreement is deleted in its entirety
and replaced as follows:

 

  (v)

Notwithstanding anything to the contrary set forth in the equity award
agreements, any unvested Time Vesting equity awards scheduled to vest within the
twelve (12) month period following the date of termination shall vest in full on
the date of termination. Any unvested Performance Vesting Options shall remain
eligible to vest for the three (3) month period following the date of
termination.

7.     This First Amendment represents the complete and total understanding of
the parties with respect to the content thereof, and cannot be modified or
altered except if done so in writing, and executed by all parties. All other
provisions of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date written below and upon full execution by all parties, this Agreement shall
be effective as set forth in Section 1 above.

 

EMPLOYEE:       /s/ Scott Wells     Date:   3/25/19   Scott Wells       COMPANY:
      /s/ Christopher William Eccleshare     Date:   3/26/19  

Christopher William Eccleshare

       

Chairman and Chief Executive Officer -

       

Clear Channel Outdoor International

     

APPROVED & PREPARED BY:    LW/ti-tn

 

2